DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
The drawings are acceptable for the purpose of the examination
Specification
There is an objection throughout the document where the applicant refers to “an lifting factor”. It should be “a lifting factor”. Correction is required see MPEP § 608.01(b) 
Claim Objections
In claims 2, 8 and 10, the applicant uses “an” lifting factor instead of “a” lifting factor. Correction is required.
Claim Rejections - 35 USC § 112
Claims 6 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly .

Claims 6  recites the limitation " wherein the vector sequence further comprises vectors generated based on a second output bit sequence and each vector of the second output bit sequence comprises at least one bit of the second output bit sequence” in claim [1]. There is insufficient antecedent basis for this limitation in the claim because independent claim 1, which this claim depends on, does not recite a second bit sequence generation as a limitation. It is also not clear to the Examiner how this is generated. 
Claim 14 recites the limitation "The data processing device according to claim 13, wherein the vector sequence further comprises vectors generated based on a second output bit sequence, and each vector of the second output bit sequence comprises at least one bit of the second output bit sequence" in claim 9.  There is insufficient antecedent basis for this limitation in the claim because independent claim 9, which this claim depends on does not recite a second bit sequence generation as a limitation.  It is also not clear to the Examiner how this is generated.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-5, 9, 11, 12, 17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mukherjee et al, USPN 9,992,819 B2.
As per claim 1, Mukherjee et al teaches A data processing method, comprising: obtaining a first to-be-processed bit sequence, wherein the first to-be-processed bit sequence is a transport block or a code block generated by performing code block segmentation on a transport block; [Mukherjee et al, column 11, lines [9-17], Fig. 6, block 612 teaches transport block that takes block of codes to a segmentation process.] 
encoding the first to-be-processed bit sequence to obtain a first encoded bit sequence [Mukherjee et al, column 11, lines [17-22], Fig. 6, block 616, teaches about code block being encoded.]
and outputting a first output bit sequence from bits stored in a circular buffer, wherein the circular buffer is configured to store all or some bits of the first encoded bit sequence, or the circular buffer is configured to store all or some bits of a first reordered bit sequencthat is obtained by performing bit reordering on the first encoded bit . [Mukherjee et al. column 11 [23-29], Fig. 6, block 620, teaches the encoded data or vector sequence or data segment is stored in a circular buffer with bit-reordering or interleaving performed prior to being stored in the circular buffer]

    PNG
    media_image1.png
    490
    260
    media_image1.png
    Greyscale

 
As per claim 3, Mukherjee et al teaches wherein the obtaining a first to-be- processed bit sequence comprises: obtaining the transport block [Mukherjee et al, Fig. 6, block 612]; generating, based on the transport block, N bit sequences that comprise [Mukherjee’s Fig. 6: Block 612: data segments/vectors for transmission/data sequence] N bit sequences the first to-be- processed bit sequence, wherein N is an integer greater than 0.
As per claim 4, Mukherjee substantially discloses reordering/interleaving (e.g., Mukherjee’s Fig. 6: Block 618: data segments/vectors for transmission/ N bit sequences) first coded bit sequence to output first coded bit sequence.
As per claim 5, Mukherjee et al. teaches generating a vector sequence based on the first output bit sequence, wherein the vector sequence comprises Q vectors of the first output bit sequence, each vector of the first output bit sequence comprises at least one bit of the first output bit sequence, and Q is a positive integer and interleaving sequence. [Mukherjee et al in column 11, lines [14-22] discloses that the bits from code blocks are transformed into block segment or sequence or vector which are then interleaved or scrambled]
As per claim 9, Mukherjee et al teaches data processing device, comprising: a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the processor to: obtain a first to-be-processed bit sequence [In fig 12, Mukherjee et al. discloses a mobile device which illustrates a data processing device with a digital signal processor, ROM, RAM, program data storage. In column18 lines [11-15], Mukherjee et al teaches about application and storage on any computer readable storage medium.]
Mukherjee et al teaches wherein the first to-be-processed sequence is a transport block or a code block generated by performing code block segmentation on Mukherjee et al. teaches a transport block that takes block of codes to a segmentation process.]
Mukherjee et al teaches encode the first to-be-processed bit sequence to obtain a first encoded bit sequence. [In column 11, lines [17-22], Mukherjee et al teaches about code block being encoded.]
Mukherjee et al teaches or the circular buffer is configured to store all or some bits of a first reordered bit sequence that is obtained by performing bit reordering on the first encoded bit sequence. [In column 11, lines [23-29], Mukherjee et al teaches the encoded data is stored in a circular buffer.]
As per claim 11, Mukherjee et al teaches the data processing device according to claim 9, wherein the programming instructions instruct the processor to: obtain the transport block. [In column 17, lines [57-64], Mukherjee et al discloses that operating system used by the processor enables it to perform specific device applications which includes obtaining transport block.]
Mukherjee et al teaches and, generate, based on the transport block, N bit sequences that comprise the first to-be-processed sequence, wherein N is an integer greater than 0. [In column 17, lines [57-64], Mukherjee et al discloses that operating system used by the processor enables it to perform specific device applications which includes generating transport block with N bit sequences.]
 As per claim 12, Mukherjee et al teaches the data processing device according to claim 9, the programming instructions instruct the processor to: interleave the first output bit sequence. [Mukherjee et al, in column 17, lines [57-64], discloses that operating system used by the processor enables it to perform specific device applications which includes performing interleaving.]

As per claim 17, Mukherjee et al teaches a non-transitory computer readable medium comprising computer program codes stored thereon, executable by one or more digital processors for providing data procession the computer program codes including: instructions for obtaining a first to-be-processed bit sequence [Mukherjee et al, in column 17, lines [65-67] and column 18, lines [1-15], discloses an apparatus made of a combination of hardware, that is processor and machine readable medium which may enable execution of software functions which include encoding of bit sequence to be processed.]
Mukherjee et al teaches wherein the first to-be-processed sequence is a transport block or a code block generated by performing code block segmentation on a transport block wherein the first to-be-processed bit sequence is a transport block or a code block generated by performing code block segmentation on a transport block and instructions for outputting a first output bit sequence from bits stored in a circular buffer wherein the circular buffer is configured to store all or some bits of the first encoded bit sequence, or the circular buffer is configured to store all or some bits of a first reordered bit sequence that is obtained by performing bit reordering on the first encoded bit sequence.[Mukherjee et al, in column 1, lines [9-29], teaches about a transport block that takes block of codes to a segmentation process which follows block encoding, then bit interleaving or reordering and storing encoded data in a circular buffer.]   
As per claim 19, Mukherjee et al teaches the non-transitory computer readable medium according to claim 17, wherein the computer program codes including: instructions for interleaving the first output bit sequence. [Mukherjee et al in paragraph [185-186], discloses an apparatus made of a combination of hardware, that is processor and machine readable medium which may enable execution of software functions which include interleaving of output bit sequence].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over  USPN 9992819 B2 to Mukherjee et al, (hereinafter, “Mukherjee et al”) in view of USPN 7346832 B2 to Richardson et al (hereinafter, “Richardson et al”).
As per claim 2, Mukherjee et al teaches the first reordered bit sequence is obtained by changing a position of a first subsequence in the first encoded bit sequence, [Mukherjee et al, in fig.7 discloses interleaving function which is a form of bit-reordering.]
However Mukherjee et al. fails to explicitly teach and a length of the first subsequence is a positive integer multiple of a lifting factor.
But Richardson et al., in an analogous art, teaches length of the first subsequence is a positive integer multiple of a lifting factor [Richardson et al. in column 8, lines [41- 48] discloses that the code lifting factor specifies the length of codeword to be generated where the size can be a positive multiple of a lifting factor.] This is done to control the encoding process so that, in the event that an encoded codeword is less than the length of the maximum supported, no memory will go unused in the encoder memory or by interleaving the length with the lifting factor the selection of coding rate is rendered more flexible.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with the teachings of Richardson et al, Mukherjee et al before them, would implement a method responsible for performing bit sequence re-ordering while introducing the capacity of obtaining varying code length as a function of the lifting factor with the motivation to render code rate matching more flexible.
As per claim 10,  Mukherjee et al teaches The data processing device according to claim 9, wherein the first reordered bit sequence is obtained by changing a position of a first subsequence in the first encoded bit sequence. [Mukherjee et al, in column 11 lines [17-22], teaches about the interleaving concept as a form of scrambling segments, bits such as reordering bit sequence by changing position of a first bit subsequence.]
However Mukherjee et al. fails to explicitly teach and a length of the first subsequence is a positive integer multiple of a lifting factor.
But Richardson et al. teaches length of the first subsequence is a positive integer multiple of a lifting factor [Richardson et al. in column 8, lines [41- 48] discloses that the code lifting factor specifies the length of codeword to be generated where the size can be a positive multiple of a lifting factor]. This is done to control the encoding process so that, in the event that an encoded code word is less than the length of the maximum supported, no memory will go unused in the encoder memory or by interleaving the length with the lifting factor the selection of coding rate is rendered more flexible.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with the teachings of Richardson et al, Mukherjee et al before them, would implement a method responsible for performing bit sequence re-ordering while introducing the capacity of obtaining varying code length as a function of the lifting factor with the motivation to render code rate matching more flexible.	
As per claim 18, Mukherjee et al teaches the non-transitory computer readable medium according to claim 17, wherein the first reordered bit sequence is obtained by changing a position of a first subsequence in the first encoded bit sequence Mukherjee et al, in column 11 lines [17-22], teaches about the interleaving concept as a form of scrambling segments, bits such as reordering bit sequence by changing position of a first bit subsequence.]
However, Mukherjee et al fails to explicitly teach and a length of the first subsequence is a positive integer multiple of a lifting factor; 
But Richardson et al. teaches a length of the first subsequence is a positive integer multiple of a lifting factor; [Richardson et al. in column 8 lines [41- 48] discloses that the code lifting factor specifies the length of codeword to be generated where the size can be a positive multiple of a lifting factor]. This is done to control the encoding process so that, in the event that an encoded code word is less than the length of the maximum supported, no memory will go unused in the encoder memory or by interleaving the length with the lifting factor the selection of coding rate is rendered more flexible.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with the teachings of Richardson et al, Mukherjee et al before them, would implement a method responsible for performing bit sequence re-ordering while introducing the capacity of obtaining varying code length as a function of the lifting factor with the motivation to render code rate matching more flexible.
Claims 6, 7, 13, 14, 15, 20 are rejected under 35 U.S.C. 103 as being obvious over USPN 9992819 to Mukherjee and (USP No. 6,029,264) to Kobayashi.
As per claim 6, Mukherjee et al teaches wherein the vector sequence further comprises vectors generated based on a second output bit sequence [Mukherjee substantially discloses reordering/interleaving (e.g., Mukherjee’s Fig. 6: Block 612: data segments/vectors for transmission/ N bit sequences)  first coded bit sequence to output first coded bit sequence]. .
Not specifically described in detail in Mukherjee is the step whereby the coding routine comprises additional or 2nd interleaving of coded bit sequence output. 
However Kobayashi, in an analogous art, discloses such an additional or 2nd interleaving, e.g., Kobayashi’s Fig. 8)


    PNG
    media_image2.png
    399
    640
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Mukherjee by including therein a coding via additional interleaving technique as taught by Kobayashi, because such modification would provide the procedure disclosed in Mukherjee with an optimized data processing technique whereby “The interleaving action disperses adjacent bit values and prevents a burst error from affecting a sequential run of bits in the original data stream...” {See Kobayashi, column 1 lines [60-62]}


As per claim 7, Mukherjee et al. substantially describes wherein the interleaving the vector sequence comprises [Mukherjee et al, Fig. 6, block 618 denoting encoded data or segment data or vector sequence].
Not specifically described in detail is the step whereby interleaving the vectors comprised in the vector sequence. 
However Kobayashi, in an analogous discloses an additional interleaver or 2nd interleaver [Kobayashi, Fig 8].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Mukherjee by including therein a coding via additional interleaving technique as taught by Kobayashi, because such modification would provide the procedure disclosed in Mukherjee with an optimized data processing technique whereby “The interleaving action disperses adjacent bit values and prevents a burst error from affecting a sequential run of bits in the original data stream...” {See Kobayashi, column 1 lines [60-62]}
As per claim 13, Mukherjee et al teaches The data processing device according to claim 9, the programming instructions instruct the processor to: generate a vector sequence based on the first output bit sequence [Mukherjee et al, in column 17, lines [24-29] and fig. 13, discloses that operating system used by the processor enables it to perform specific device applications which includes generating encoded data or data sequence or vector sequence based on the first output bit sequence.]
However, Mukherjee et al fails to explicitly teach wherein the vector sequence comprises Q vectors of the first output bit sequence, each vector of the first output bit sequence comprises at least one bit of the first output bit sequence, and Q is a positive integer; and interleave the vector sequence.
However Kobayashi, in an analogous discloses an additional interleaver or 2nd interleaver [Kobayashi, Fig 8].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Mukherjee by including therein a coding via additional interleaving technique as taught by Kobayashi, because such modification would provide the procedure disclosed in Mukherjee with an optimized data processing technique whereby “The interleaving action disperses adjacent bit values and prevents a burst error from affecting a sequential run of bits in the original data stream...” {See Kobayashi, column 1 lines [60-62]}

As per claim 14, Mukherjee et al teaches The data processing device according to claim 13, wherein the vector sequence further comprises vectors generated based on a second output bit sequence, [Mukherjee et al, in column 11 lines [17-22], teaches about the interleaving concept as a form of scrambling segments, bits such as each vector of the output sequence made of a least one bit of the second output sequence].
However, Mukherjee et al fails to explicitly teach each vector of the second output bit sequence comprises at least one bit of the second output bit sequence
However Kobayashi, in an analogous discloses an additional interleaver or 2nd interleaver [Kobayashi, Fig 8].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Mukherjee by including therein a coding via additional interleaving technique as taught by Kobayashi, because such modification would provide the procedure disclosed in Mukherjee with an optimized data processing technique whereby “The interleaving action disperses adjacent bit values and prevents a burst error from affecting a sequential run of bits in the original data stream...” {See Kobayashi, column 1 lines [60-62]}
As per claim 15, Mukherjee et al teaches the limitation in claim 13 as shown above 
But, Mukherjee et al fails to explicitly teach each vector of the second output bit sequence comprises at least one bit of the second output bit sequence
However Kobayashi, in an analogous discloses an additional interleaver or 2nd interleaver [Kobayashi, Fig 8].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Mukherjee by including therein a coding via additional interleaving technique as taught by Kobayashi, because such modification would provide the procedure disclosed in Mukherjee with an optimized data processing technique whereby The interleaving action disperses adjacent bit values and prevents a burst error from affecting a sequential run of bits in the original data stream...” {See Kobayashi, column 1 lines [60-62]}
As per claim 20, Mukherjee et al teaches the non-transitory computer readable medium according to claim 17. wherein the computer program codes including: instructions for generating a vector sequence based on the first output bit sequence [Mukherjee et al, in column 17 lines [65-67] and on column 18, lines [1-15], discloses an apparatus made of a combination of hardware, that is processor and machine readable medium which may enable execution of software functions which include generating encoded bit or data segment of vector sequence based of the output bit sequence]. 
But Mukherjee et al fails to explicitly teach wherein the vector sequence comprises Q vectors of the first output bit sequence, each vector of the first output bit sequence comprises at least one bit of the first output bit sequence, and Q is a positive integer; and interleave the vector sequence.
However Kobayashi, in an analogous discloses an additional interleaver or 2nd interleaver [Kobayashi, Fig 8].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Mukherjee by including therein a coding via additional interleaving technique as taught by Kobayashi, because such modification would provide the procedure disclosed in Mukherjee with an optimized data processing technique whereby “The interleaving action disperses adjacent bit values and prevents a burst error from affecting a sequential run of bits in the original data stream...” {See Kobayashi, column 1 lines [60-62]}

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  missing base reference USPN 9992819 B2 to Mukherjee et al, (hereinafter, “Mukherjee et al”) in view of USPN No. 6,029,264 to Kobayashi et al (hereinafter “Kobayashi et al”) and further in view of USPN 10637618 B2 to Jin et al (hereinafter, “Jin et al”).

As per claim 8, Mukherjee teaches the limitation in claim 5 as shown above.
But Mukherjee fails to teach wherein the interleaving the vector sequence comprises: performing intra-vector-subsequence interleaving on each vector
However, Kobayashi et al teaches wherein the interleaving the vector sequence comprises: performing intra-vector-subsequence interleaving on each vector subsequence comprised in the vector sequence to obtain M interleaved subsequences. [Kobayashi discloses an additional interleaver or 2nd interleaver [Kobayashi, Fig 8].
However, both Mukherjee et al and Kobayashi et al fail to explicitly teach wherein the vector sequence comprises M vector subsequences, and a quantity of vectors comprised in each vector subsequence is a positive integer multiple of a quantity of vectors comprised in a time domain symbol on a channel used to transmit the transport block within one transmission time interval.
But Jin et al teaches wherein the vector sequence comprises M vector subsequences, and a quantity of vectors comprised in each vector subsequence is a positive integer multiple of a quantity of vectors comprised in a time domain symbol on a channel used to transmit the transport block within one transmission time interval. [Jin et al in column 5, lines [33-35], describes transport block or subsequences to be transmitted on subcarriers on a one more subframes or intervals of the time domain.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee and Kobayashi to include the transport blocks to be transmitted on subcarriers in a time domain of Jin et al’s teachings with a motivation to include a time interval for transmission to improve rate matching.
As per claim 16, Mukherjee teaches all the limitation of claim 13 as shown above. 
But Mukherjee fails to teach the data processing device according to claim 13, wherein the programming instructions instruct the processor to: perform intra-vector-subsequence interleaving on each vector subsequence comprised in the vector sequence to obtain M interleaved subsequences
However, Kobayashi et al teaches the data processing device according to claim 13, wherein the programming instructions instruct the processor to: perform intra-vector-subsequence interleaving on each vector subsequence comprised in the vector sequence to obtain M interleaved subsequences. [Kobayashi discloses an additional interleaver or 2nd interleaver [Kobayashi, Fig 8].
But  Kobayashi et al. fails to explicitly teach wherein the vector sequence comprises M vector subsequences, and a quantity of vectors comprised in each vector subsequence is a positive integer multiple of a quantity of vectors comprised in a time domain symbol on a channel used to transmit the transport block within one transmission time interval.

However, Jin et al teaches wherein the vector sequence comprises M vector subsequences, and a quantity of vectors comprised in each vector subsequence is a positive integer multiple of a quantity of vectors comprised in a time domain symbol on a channel used to transmit the transport block within one transmission time interval. [Jin et al, in column 5, lines [33-35], describes transport block or subsequences to be transmitted on subcarriers on a one more subframes or intervals of the time domain.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukherjee and Kobayashi to include the transport blocks to be transmitted on subcarriers in a time domain of Jin et al’s teachings with a motivation to include a time interval for transmission as a mean to improve rate matching.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN-RICHARD THELEMAQUE whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached at 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jean-Richard Thelemaque
Patent Examiner


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112